FILED
                             NOT FOR PUBLICATION                               JAN 14 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HAKOB HAKOBYAN; KHANUM                           No. 07-75018
MELKONYAN,
                                                 Agency Nos. A075-749-241
              Petitioners,                                  A075-750-890

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted January 10, 2013**
                                Pasadena, California

Before: McKEOWN and M. SMITH, Circuit Judges, and BELL, District Judge.***

       Hakob Hakobyan, a native and citizen of Armenia, petitions for review of




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Robert Holmes Bell, U.S. District Court for the
Western District of Michigan, sitting by designation.
the Board of Immigration Appeals’ (BIA) final order affirming the Immigration

Judge’s (IJ) adverse credibility finding. We deny the petition.

      In this pre-REAL ID Act case, the IJ’s adverse credibility determination will

be upheld only if supported by substantial evidence.1 Lei Li v. Holder, 629 F.3d

1154, 1157 (9th Cir. 2011). However, we will affirm an adverse credibility

determination even if “some of the factors the IJ relied upon are either unsupported

or irrelevant, ‘so long as one of the identified grounds is supported by substantial

evidence and goes to the heart of [Hakobyan’s] claim of persecution.’ ” Li v.

Ashcroft, 378 F.3d 959, 964 (9th Cir. 2004) (quoting Wang v. INS, 352 F.3d 1250,

1257 (9th Cir. 2003)) (alterations omitted).

      Here, the IJ identified at least two “serious inconsistencies” in Hakobyan’s

testimony that “go to the heart of his application.” Alvarez-Santos v. INS, 332 F.3d

1245, 1254 (9th Cir. 2003). First, the inconsistency between Hakobyan’s

testimony and his prior declaration, regarding the identity of the individuals who

attacked him on three separate occasions, is substantial evidence for the adverse

credibility finding. This inconsistency goes to the heart of Hakobyan’s application



      1
        Because the BIA cited to Matter of Burbano, 20 I. & N. Dec. 872 (BIA
1994), and did not express disagreement with any part of the IJ’s decision, we
review the IJ’s decision directly. Abebe v. Gonzales, 432 F.3d 1037, 1039–40 (9th
Cir. 2005) (en banc).

                                          2
because it raises questions about what he actually saw, whether the attacks were

related, whether they were carried out by government agents, and whether they

were actually motivated by Hakobyan’s participation in the 21st Century party.

See Wang, 352 F.3d at 1258.

      Second, the inconsistency relating to when Hakobyan began receiving

threatening phone calls is also sufficient to support the IJ’s adverse credibility

finding, because it raises serious questions as to whether the threatening phone

calls bore any relation to Hakobyan’s activities in the 21st Century party.

      Because these two grounds are supported by substantial evidence, we do not

decide whether the other grounds relied on by the IJ were proper bases for its

decision. See Li, 378 F.3d at 964.

      The petition for review is DENIED.




                                           3